Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation reading “positioning the cutting tool in cutting position exterior to the tubular structure” should read: “positioning the cutting tool in a cutting position exterior to the tubular structure”.  
Claim 2 is objected to because of the following informalities:  The limitation reading “the drill floor by means of a crane or manipulator” should read: “the drill floor by means of a crane or a manipulator”.
Claim 5 is objected to because of the following informalities:  The limitation reading “a tool body configured for receiving the tubular structure in an enclosure thereof” should read: “a tool body configured for receiving the tubular structure in an enclosure of the tool body ”.
Claim 6 is objected to because of the following informalities:  The limitation reading “forms part of a further actuator, wherein the further actuator is configured for opening and closing said enclosure” should read: “the drill floor by means of a crane or a manipulator”.  
Claim 9 is objected to because of the following informalities:  The limitation reading “providing a cutting tool at the drill floor comprising a non-rotatable cutting element configured for carrying” should read: “providing a cutting tool at the drill floor, the cutting tool comprising a non-rotatable cutting element configured for carrying”.  
Claim 9 is objected to because of the following informalities:  The limitation reading “positioning the cutting tool in cutting position exterior to the tubular structure” should read: “positioning the cutting tool in a cutting position exterior to the tubular structure”.  
Claim 9 is objected to because of the following informalities:  The limitation reading “a tool body configured for receiving the tubular structure in an enclosure thereof” should read: “a tool body configured for receiving the tubular structure in an enclosure of the tool body”.  
Claim 11 is objected to because of the following informalities:  The limitation reading “wherein the accumulator communicates with the low-pressure side of the piston in the main hydraulic main cylinder” should read: “wherein the accumulator communicates with the low-pressure side of the piston in the ”.
Claim 12 is objected to because of the following informalities:  The limitation reading “wherein the accumulator communicates with the high-pressure side of the piston in the main hydraulic main cylinder” should read: “wherein the accumulator communicates with the high-pressure side of the piston in the ”.
Claim 13 is objected to because of the following informalities:  The limitation reading “wherein the reaction member forms part of a further actuator, which further actuator” should read: “wherein the reaction member forms part of a further actuator, wherein the ”.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, 
the cutting tool being provided at the drill floor of claim 1;
the cutting tool being moved to and from the tubular structure at the drill floor via a crane or manipulator of claim 2;
the rail system of claim 3;
the casing, drill string, and riser of Claim 4; and
the cutting tool being provided at the drill floor of claim 9.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
The “reaction member” of Claims 5 and 9.
With regard to the term “reaction member”, in claims 5 and 9:
first, the term “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “reaction”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “member” preceding the generic placeholder describes the function, not the structure, of the reaction member.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes that the Claim limitations of Claims 1, 5, 8-9, and 15-16, reading a “non-rotatable cutting element” are not being treated under 35 USC 112(f) even though the limitation uses a generic placeholder that is coupled with functional language, because the claim recites sufficient structure to perform the recited function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “A method for cutting a tubular structure, such as a drill string, at a drill floor of a drilling rig, the method comprising the following steps:” is indefinite. First, the phrase “such as” is indefinite.  It is unclear which, if any structure, that follows this phrase is necessary to meet the claim, because the term “such as” appears to be suggestive that the structure that follows is optional and or exemplary.  Also, it is unclear what is structure is being modified by the phrase “at a drill floor of a drilling rig”.  Is the method in general being performed at the drill floor?  Or is the drill floor the location of the drill string? 
Claim 1 recites the limitation "the position of the cutting tool" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  There is no previously claimed position of the cutting tool.  Thus, the term should be introduced with the pronoun “a”.  
Claim 1 recites the limitation "the at least one cutting tool" in the final line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Previously in the claim there is claimed a non-rotatable cutting tool.  Thus, when referenced later in the claim the term should be referenced with the same language.  The lack of antecedent basis renders the claim indefinite because the cutting tool may be in any number of positions.  Is the position being fixed the cutting position or another position?
The limitation of Claim 5, reading: “applying a reaction force on the tubular structure during cutting” is indefinite.  It is not clear what the reaction for is in reaction to.  If a force is simply applied, can this be a reaction force even if the force is not reacting to some outside force? 
The limitation of Claim 6 reading “in the step of providing the cutting tool, a tool is provided” is indefinite.  It is unclear if the tool that is provided is different than the cutting tool, which is already provided.  As best understood the tool is the same as the cutting tool.  In which case the claim should read “in the step of providing the cutting tool, 
The limitation of Claim 7 reading “in the step of providing the cutting tool, a tool is provided” is indefinite.  It is unclear if the tool that is provided is different than the cutting tool, which is already provided.  As best understood the tool is the same as the cutting tool.  In which case the claim should read “in the step of providing the cutting tool, tool, then the tool should be named something that distinguishes it from the cutting tool.  For instance, a “second tool”.
The limitation of Claim 8 reading “in the step of providing the cutting tool, a tool is provided” is indefinite.  It is unclear if the tool that is provided is different than the cutting tool, which is already provided.  As best understood the tool is the same as the cutting tool.  In which case the claim should read “in the step of providing the cutting tool, 
Claim 9 recites the limitation "A cutting tool for use in the method for cutting a tubular structure, such as a drill string, at a drill floor of a drilling rig, the method comprising the following steps" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 appears to be a dependent Claim, in which case a “method for cutting a tubular structure, such as a drill string, at a drill floor of a drilling rig” has not been previously delimited.  On the other hand, a “method for cutting a tubular structure, such as a drill string, at a drill floor of a drilling rig” is delimited in Claim 1.  Thus, it is not clear if Claim 9 is intended to be dependent from Claim 1, in which case the Claim should be changed to read “A cutting tool for use in the method for cutting a tubular structure, such as a drill string, at a drill floor of a drilling rig, of Claim 1, the method comprising the following steps”.  On the other hand, if Claim 1 is not intended to be dependent from claim 1, then, the Claim lacks antecedent basis as noted above and the Claim should be amended to fix this.  For instance, the claim may be amended to read “A cutting tool for use in  a method for cutting a tubular structure, such as a drill string, at a drill floor of a drilling rig, the method comprising the following steps”.
The limitation of Claim 9 reading “A cutting tool …providing a cutting tool” is indefinite.  It appears from the disclosure that only one cutting tool is attempting to be claimed.  However, as claimed, there are two cutting tools claimed.  In order to expedite prosecution it will be assumed that applicant means the claim to read “A tool …providing [[a]] the cutting tool”.
The limitation of Claim 9 reading “a non-rotatable cutting element …a non-rotatable cutting element” is indefinite.  It appears from the disclosure that the two cutting elements claimed are one and the same; e.g. element 130.  However, since both instances of the cutting element in Claim 9 are preceded by the pronoun “a” this makes it unclear if applicant is attempting to claim two distinct cutting elements.  In order to expedite prosecution it will be assumed that applicant means the claim to read “a non-rotatable cutting element …[[a]] the non-rotatable cutting element”.
The limitation of Claim 16 reading “The method according to claim 7, wherein, in the step of providing the cutting tool, a tool is provided, wherein the reaction member is provided with a further cutting element directed towards the non-rotatable cutting element for facilitating the cutting” is indefinite.  In Claim 7 a “tool” is already provided.  Thus, it is not clear if the “tool” provided in Claim 16 is the same or different as the tool provided in claim 7.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-9, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 7351010, Kelly.  
Regarding Claim 1, Kelly discloses a method for cutting a tubular structure (fig 1, tube 42), such as a drill string, at a drill floor of a drilling rig, the method comprising the following steps: 
providing a cutting tool (fig. 7, structure 10) at the drill floor (since the structure 10 is used at a drill floor, i.e. “Seabed” of an underwater site, col. 1 lines 40-45) comprising a non-rotatable cutting element (23) configured for carrying out a translational cutting movement through the tubular structure (fig 13B); 
positioning the cutting tool in cutting position exterior to the tubular structure (See fig 12)
fixing the position of the cutting tool 10 with respect to the tubular structure 41, (as seen in fig 12), and
activating the cutting tool for cutting the tubular structure 41 by using a translation movement of the at least one cutting element 23 through the tubular structure 41, (as seen in fig 13B).  
Regarding Claim 2, in Kelly the cutting tool 10 is moved to and from the tubular structure 41 at the drill floor (since the structure 10 is used at a drill floor, i.e. “Seabed” of an underwater site, col. 1 lines 40-45) via a manipulator 43 (Col. 4, lines 30-40).  
Regarding Claim 4, in Kelly the tubular structure 41 to be cut is selected from a group consisting of: a casing, a drill string, a production tubing, and a riser; (since the tubular structure is a production tubing; col. 4, lines 35-40).
Regarding Claim 5, in Kelly, in the step of providing the cutting tool, a tool is provided which comprises: 
a tool body 11 configured for receiving the tubular structure 41 in an enclosure 15 thereof;
an actuator (cylinders 19 and 20) mounted on the tool body 11 at one side (top Side) of the enclosure (fig 7); 
a non-rotatable cutting element 23 provided on the actuator (fig 7) with the cutting element 23 being configured for carrying out a translational cutting movement through the enclosure (see fig 13B) including the tubular structure 41, and 
a reaction member (combination of parts 12 and 27) mounted at an opposite side (bottom side) of the enclosure 15 (See fig 10) of the tool body 11 opposite to the cutting element (see fig 7) for applying a reaction force on the tubular structure during cutting (since the part 27 supports the tube while the part 23 cuts through the tube and thus puts a “reactive” force onto the tube once the tube is contacted by the cutter 23; col. 4, lines 9-20).
Regarding Claim 6, in Kelly, in the step of providing the cutting tool 10, a tool 10 is provided, wherein the reaction member forms part of a further actuator (parts 12 and 13) which further actuator is configured for opening and closing said enclosure for receiving said tubular structure (see fig 10 which shows an open configuration of the enclosure, and fig 13 which shows a closed configuration of the enclosure).  
Regarding Claim 8, in Kelly, in the step of providing the cutting tool 10, a tool 10 is provided, wherein the reaction member (12 and 27) is provided with a further cutting element 27 directed towards the non-rotatable cutting element 23 for facilitating the cutting (e.g. when brought from the position shown in fig 10 to the position shown in fig 13, the part 12 is directed toward the blade 23).
Regarding Claim 9, Kelly discloses a cutting tool 10 for use in the method for cutting a tubular structure, such as a drill string, at a drill floor of a drilling rig, for use in the method comprising the following steps (Col. 1, 25-40, while the steps are described below, Examiner notes that the claim is being interpreted as is only being directed to the apparatus, not the method): 
providing a cutting tool at the drill floor (Col. 1, 25-40) comprising a non-rotatable cutting element 23 configured for carrying out a translational cutting movement through the tubular structure (see fig 13B); 
 positioning the cutting tool in cutting position exterior to the tubular structure (see fig 13B)
fixing the position of the cutting tool with respect to the tubular structure (see fig 12); 
and activating the cutting tool for cutting the tubular structure by using a translation movement of the at least one cutting element through the tubular structure (see fig 13B)
 wherein the cutting tool comprises: 
a tool body 11 configured for receiving the tubular structure (see fig 13B) in an enclosure 15 thereof; 
an actuator (cylinders 19 and 20 and pushrod 22) mounted on the tool body at one side (top side) of the enclosure (fig 13A); 
a non-rotatable cutting element 23 provided on the actuator (see fig 13A), the actuator (19-20) with the cutting element 23 being configured for carrying out the translational cutting movement through the enclosure including the tubular structure (see fig 13B), and 
a reaction member (combination of parts 12 and 27) mounted at an opposite side (bottom side) of the enclosure of the tool body 11 opposite to the cutting element (see fig 13A) for applying a reaction force on the tubular structure, during cutting, (since the part 27 supports the tube while the part 23 cuts through the tube and thus puts a “reactive” force onto the tube once the tube is contacted by the cutter 23; col. 4, lines 9-20)
wherein the actuator (cylinders 19-20 and pushrods 21-22) comprises a hydraulic main cylinder (19) comprising a piston (21) that is coupled to the non-rotatable cutting element 23 via a piston rod (rod body portion of pushrod 21)
wherein the actuator comprises an accumulator 35 that is placed in fluid communication with the hydraulic main cylinder 19 for storing and releasing energy, as needed, during the translational cutting movement of the non-rotatable cutting element (col. 4, lines 25-30).
Regarding Claim 13, in Kelly, in the step of providing the cutting tool 10, a tool 10 is provided, wherein the reaction member forms part of a further actuator (parts 12 and 13) which further actuator is configured for opening and closing said enclosure for receiving said tubular structure (see fig 10 which shows an open configuration of the enclosure, and fig 13 which shows a closed configuration of the enclosure).  
Regarding Claim 15, in Kelly, in the step of providing the cutting tool 10, a tool 10 is provided, wherein the reaction member (12 and 27) is provided with a further cutting element 27 directed towards the non-rotatable cutting element 23 for facilitating the cutting (e.g. when brought from the position shown in fig 10 to the position shown in fig 13, the part 12 is directed toward the blade 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of USPGPUB 20080156494, Abadie.
	 Regarding Claim 3, Kelly discloses all the limitations of Claim 1 as noted above. 
Kelly lacks wherein the cutting tool is moved to and from the tubular structure at the drill floor via a rail system.
Abadie discloses a Method and apparatus for cutting and removal of pipe from wells, like the pipe cutter of Kelly and discloses that in such an assembly it is known to include the cutting tool being moved to and from the tubular structure at the drill floor via a rail system (39, and 60) in order to better support a cutting tool in an underwater environment (par 0050 and 0023-0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kelly by including the cutting tool being moved to and from the tubular structure at the drill floor via a rail system in order to better support a cutting tool in an underwater environment as taught by Abadie.
Claims 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of USPGPUB 20050194000, Todack.
Regarding Claims 7 and 14, Kelly discloses all the limitations of Claims 6 and 13 as noted above. 
Also, in Kelly, in the step of providing the cutting tool 10, a tool 10 is provided.
Also, per Claim 16, in Kelly, in the step of providing the cutting tool 10, a tool 10 is provided, wherein the reaction member is provided with a further cutting element 27 directed towards the non-rotatable cutting element for facilitating the cutting (e.g. when brought from the position shown in fig 10 to the position shown in fig 13, the part 12 is directed toward the blade 23).
Kelly lacks wherein the reaction member (parts 12 and 27) is provided on or integrated with a piston rod or thread bar of the further actuator. 
Todack discloses an apparatus and method for shearing reinforced concrete piles and metal piles and crushing reinforced concrete piles, like the pipe cutter of Kelly and discloses that in such an assembly it is known to include a reaction member 30 which is provided with a piston rod 32a of the actuator (parts 31, 32a and 32) (par 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kelly by including an actuator for the reaction member which reaction member is provided with a piston rod of the actuator in order to automatically/remotely close the gate in a non-manual fashion which relieves labor costs.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of USPGPUB 20170254159, Kubichek.
Regarding Claims 10-12, Kelly discloses all the limitations of Claim 9 as noted above. 
Kelly lacks the accumulator is placed inside the piston rod and communicates with the hydraulic main cylinder via a channel (Claim 10), wherein the accumulator communicates with the low-pressure side of the piston in the main hydraulic main cylinder (Claim 11), and wherein the accumulator  communicates with the high-pressure side of the piston  in the main hydraulic main cylinder  (Claim 12). 
Kubichek discloses an hydraulic lifting device for an offshore mechanism, like the hydraulic lifting device for the offshore mechanism of Kubichek and discloses that in such an assembly it is known to include a piston rod 47 with an accumulator (rod chamber 45) placed inside the piston rod and communicate with the hydraulic main cylinder via a channel (interior of piston rod) (Claim 10), wherein the accumulator communicates with the low-pressure side of the piston in the main hydraulic main cylinder (par 0022) (Claim 11), and wherein the accumulator  communicates with the high-pressure side of the piston  in the main hydraulic main cylinder (par 0022) (Claim 12).
As noted above, Kelly discloses a prior art hydraulic rod pushing device having all the recited structure, but which differs from the claimed device in that said rod pushing device does not comprise the rod pushing mechanism thereof including an accumulator being placed inside the piston rod and communicating with the hydraulic main cylinder via a channel (Claim 10), wherein the accumulator  communicates with the low-pressure side of the piston in the main hydraulic main cylinder  (Claim 11), and wherein the accumulator  communicates with the high-pressure side of the piston  in the main hydraulic main cylinder  (Claim 12).
Kubichek, as discussed above, discloses a prior art hydraulic lifting device, wherein the assembly thereof includes a rod pushing mechanism thereof including an accumulator inside a lifting piston rod wherein the accumulator communicates with a low-pressure and high pressure side of the piston in the main hydraulic main cylinder. 
The substitution of one known element accumulator being outside of a lifting piston rod for another accumulator inside of a lifting piston rod would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the interior accumulator shown in Kubichek for the exterior accumulator shown in Kelly would have yielded predictable results, namely, an effective lifting piston rod assembly.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kelly by having the hydraulic lifting mechanism thereof include accumulator is placed inside the piston rod and communicates with the hydraulic main cylinder via a channel (Claim 10), wherein the accumulator  communicates with the low-pressure side of the piston in the main hydraulic main cylinder  (Claim 11), and wherein the accumulator  communicates with the high-pressure side of the piston  in the main hydraulic main cylinder  (Claim 12). In view of the teachings of Kubichek.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20100005849, 20050274249, 6792789, 20120291606, 20210213644, 20180006437, 20200180049, 20170282263, and 20200164538 each disclose guillotine style pipe cutters while 20170234099, 20180161890 and 20170266791 each discloses a pipe cutter with an accumulator, and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724